Marshall, C.J.
(concurring in part and dissenting in part). I join in the opinion of the court in all respects but one. The court concludes, incorrectly in my judgment, that “homework, written classwork, classroom tests, or quizzes” are never “student records” under 603 Code Mass. Regs. § 23.02 (2000). Ante at 482-483. In my view, a determination whether a student’s work product is part of the “student record,” and therefore subject to the requirements of G. L. c. 71, § 34D, and its implementing regulations, 603 Code Mass. Regs. § 23.00 (2000), turns initially on whether that work is “kept” by the school and is “organized . . . in a way that such student may be individually identified.” 603 Code Mass. Regs. § 23.02. I agree with the court that in this case the defendant may not invoke the protections of the provisions of the statute and regulations. He may not do so because he has made no showing (as he must) that school officials “kept” the school work papers at issue.
Assignments that are submitted by a student, graded by an *489instructor, and returned to the student serve an evanescent pedagogical purpose: They are not part of the “student record” under the department’s regulations because the school does not “keep” them in its files. 603 Code Mass. Regs. § 23.02. On the other hand, a school may retain in its central or other administrative files all nature of student work (in addition to transcripts) that records a student’s academic trajectory.1 These materials are part of the “temporary record” if they are “organized . . . in a way that [the] student may be individually identified,” are “kept by the public school” and have clear “importance to the educational process.”2 Id. In light of the department’s instruction that its regulations “to insure parents’ and students’ rights of confidentiality . . . should be liberally construed,” 603 Code Mass. Regs. § 23.01, I cannot subscribe to the court’s holding that the Legislature and the department intended to exclude categorically a student’s own work from statutory protection simply because in some (or even most) circumstances, that type of material would be returned to the student or shared with other students.
This is not to suggest that all student work that is placed in a school’s central or other administrative files automatically becomes part of the “temporary record” because of its location. The regulations establish that the “temporary record” includes only that information, “regardless of physical form,” that meets the three previously identified regulatory criteria. 603 Code Mass. Regs. § 23.02. There is no conceivable way that the regulations would protect from disclosure, for example, newspaper clippings, programs from school plays, ante at 479 n.5, *490or any other individually identifiable materials that happen to be located in a student’s central file, but are not of “importance to the educational process.” 603 Code Mass. Regs. § 23.02.
Because the inquiry must be directed initially to whether a student’s written work is “kept” in a school’s administrative files, there is also no possibility that the statute or regulations will interfere with a teacher’s use of that work in the course of “ordinary teaching practices,” ante at 482, nor would there be any “absurdly cumbersome” requirements placed on school officials to log the submission and return of that work. Ante at 481. Student work product utilized in the manner the court suggests, ante at 482, is plainly not “kept” by the school and therefore may be disclosed without violating the statute or regulations.
It is contrary to the plain language of the regulation to conclude, as the court does, that the protection accorded to certain student information under the regulations should never take into account the location of that information. Ante at n.5. While, as a general proposition, information and materials that meet the regulations’ definitional requirements are part of the “student record . . . regardless of where they are located,” 603 Code Mass. Regs. § 23.02, the department has made clear that whether certain information is part of the “student record” does turn, in part, on its locus and in what manner it is “kept.” For example, the department has provided that the term “student record” does not include “notes, memory aids and other similar information that is maintained in the personal files of a school employee and is not accessible or revealed to authorized school personnel or any third party” other than the student, a parent, or a substitute of the record’s maker (emphasis added). 603 Code Mass. Regs. § 23.04. Such information may become part of the “student record,” however, if it is “released to authorized school personnel.” Id.
For these same reasons, I agree with the court that the definition of “education records” under the Family Educational Rights and Privacy Act of 1974 (FERPA) does not include student papers or tests that are “briefly” held by a teacher for correction and grading. Ante at 483 n.8.1 do not agree with the court’s suggestion that FERPA protections can never extend to homework, classroom tests and other student work product. Id. *491As a number of courts have observed, the language of the Federal statute reveals that “Congress intended for the definition of education records to be broad in its scope.” Belanger v. Nashua, Sch. Dist., 856 F. Supp. 40, 48 (D.N.H. 1994). See United States v. Miami Univ., 91 F. Supp. 2d 1132, 1149 (S.D. Ohio 2000). A student’s school papers need only be “maintained” by an educational institution and contain “information directly related to [the] student” to gamer the protection of the statute. 20 U.S.C. § 1232g(a)(4)(A). Under this broad mandate, FERPA covers all those aspects of a student’s educational life that “relate to academic matters or status as a student,” regardless of the medium in which the material is presented. 5 J.A. Rapp, Education Law § 13.04[4][a] (2000). See Bauer v. Kincaid, 759 F. Supp. 575, 591 (W.D. Mo. 1991) (in accord with its function to protect “educationally related information,” FERPA “expressly protects . . . records relating to individual student academic performance”).
The legislative history of the Federal statute, on which the Massachusetts statute and regulations are patterned, supports this broad interpretation of “education records.” Congress intended to provide expansive protection to all personally identifiable materials that a school “maintains” on a student. Congress’s Joint Statement in Explanation of the Buckley/Pell Amendment, 120 Cong. Rec. 39,862 (1974), explains that to “protect [an] individuales] right to privacy . . . [the] individual should be able to know, review, and challenge all information — with certain limited exceptions — that an institution keeps on him, particularly when the institution may make important decisions affecting his future, or may transmit such personal information to parties outside the institution.”3 The legislative record of FERPA also makes clear that the statute protects from *492disclosure not just a student’s IQ scores and grades but also “soft data” collected by the school that might contain untrue or embarrassing information about the student or his family.4 120 Cong. Rec. 13,951-13,953 (1974). Many student assignments and other student work papers contain personal information and personal expressions. It would plainly contravene the purpose of FERPA to permit an educational institution to disclose to third parties copies of a student’s written assignments that have been “maintained” in the student’s administrative file.

There is nothing in the record to support the court’s statement as to what is “typically” maintained by schools in a “central” student file, nor is there any support for the statement that “all that is ‘kept’ by the school is the resulting grade” (emphasis added). Ante at 479.


Because student work papers in some circumstances satisfy these three criteria, I do not subscribe to the court’s conclusions that student work product has “nothing in common” with the information that the regulations suggest may be included in the “temporary record”; that student papers are “not supposed to be part of the ‘temporary record’” under the department’s regulatory scheme; or that student papers therefore will be “kept” in a central school file only when they are improperly placed there and school officials neglect to destroy them in the course of periodic file management pursuant to 603 Code Mass. Regs. § 23.06(2). Ante at 479 n.5.


None of the listed exceptions applies to a student’s written work. In summary, FERPA protections do not extend to (1) records of teachers or administrators that are in the possession of the record’s maker or a substitute teacher; (2) law enforcement records; (3) employment records; (4) records of medical or psychological treatment; or (5) records that contain only information about an individual after he or she is no longer a student at that agency or institution. 34 C.F.R. § 99.3 (2001). The statute also specifically exempts “directory information,” which includes a student’s name, address, telephone listing, date and place of birth, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic *492teams, dates of attendance, degrees and awards received, and the most recent previous educational agency or institution attended by the student. 20 U.S.C. § 1232g(a)(5)(A). See 5 J.A. Rapp, Education Law §§ 13.04[4][b], § 13. 04[8][a] (2000).


Teachers’ comments, reports on interviews with parents, and student personality rating profiles are cited as examples of “soft data” that fall within the statute’s protection. See 120 Cong. Rec. 13,953 (1974). See also 5 J.A. Rapp, supra at § 13.04[4][a].